


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

AMONG

CLEAR SYSTEM RECYCLING, INC.,

CLEAR SYSTEM MERGER SUB, INC.

AND

MASTERPIECE INVESTMENTS CORP.

AUGUST 23, 2012

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

--------------------------------------------------------------------------------

ARTICLE 1 THE MERGER 1 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND   MERGER SUB 14 ARTICLE 4
ADDITIONAL AGREEMENTS 23 ARTICLE 5 CLOSING; DELIVERIES 24 ARTICLE 6 DEFINITIONS
29 ARTICLE 7 MISCELLANEOUS 33

 

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND DISCLOSURE SCHEDULES

Exhibits

A     

Articles of Incorporation of Merger Sub

B     

By-laws of Merger Sub

C     

Form of Opinion of Synergy Law Group, LLC

D     

Form of Opinion of Pearlman & Schneider, LLP

Company Disclosure Schedules

2.4     

Indebtedness

2.5     

Company Stockholders and Shares; Allocation of Parent Common Stock

2.7     

Compliance with Laws

2.9     

Broker’s and Finder’s Fees

2.13 (a) Schedule of Real and Personal Property 2.13 (b) Material Agreements
2.13 (c) Schedule of Insurance 2.13 (d) Schedule of Patents and Other Intangible
Assets

 

2.14     

Employees and Employment Agreements

2.16     

Ownership of Intellectual Property

2.17     

Schedule of Employee Benefit Plans

2.19     

Product Liability Claims

2.20     

Litigation

2.22     

Interested Party Transactions

2.26     

Obligations to or by Stockholders

Parent Disclosure Schedules

3.1 (c) Parent Board of Directors, Committees and Officers 3.2 (a) Subsidiaries
of Parent 3.2 (c) Subsidiary Board of Directors, Committees and Officers

 

3.10     

SEC Reporting

3.16     

Compliance with Laws

3.20     

Obligations to or by Stockholders

3.23     

Interested Party Transactions

3.25     

Bank Accounts and Safe Deposit Boxes

3.26     

Intellectual Property

ii

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

     THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (the “Agreement”) is
made and entered into on August __, 2012, by and among Clear System Recycling,
Inc., a Nevada corporation (“Parent”), Clear System Merger Sub, Inc. (“Merger
Sub”), an Oregon corporation and wholly-owned subsidiary of Parent, and
Masterpiece Investments Corp., an Oregon corporation (“Company”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors of each of the Parent, the Merger Sub and
the Company have each determined that it is in the best interests of their
respective entities and the stockholders thereof to enter into a business
combination transaction pursuant to which the Company will merge with and into
the Merger Sub (the “Merger”), with the Merger Sub continuing after the Merger
as the surviving corporation and wholly-owned subsidiary of the Parent; WHEREAS,
pursuant to the Merger, outstanding shares of common stock, $0.001 par value per
share, of the Company (“Company Common Stock”) will, in accordance with this
Agreement, be converted into the right to receive shares of common stock, $0.001
par value per share, of the Parent (“Parent Common Stock”); WHEREAS, the Board
of Directors of Parent, the Board of Directors of the Merger Sub and the Board
of Directors of the Company have each approved this Agreement and transactions
contemplated hereby; WHEREAS, the parties hereto intend, by executing this
Agreement, to adopt a plan of reorganization within the meaning of Section 368
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder and to cause the Merger to qualify as a
tax-free reorganization under the provisions of Section 368 of the Code; and
WHEREAS, the Parent Common Stock to be issued in connection with the Merger are
expected to be exempt from registration pursuant to Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Rule 506
promulgated thereunder; NOW, THEREFORE, in consideration of the mutual
agreements and covenants hereinafter set forth, the parties hereto agree as
follows:

ARTICLE 1
THE MERGER

     1.1 Merger of the Company with and into the Merger Sub. Upon the terms and
subject to the conditions set forth in this Agreement and in accordance with the
Nevada Revised Statutes (“NRS”) and the Oregon Revised Statutes (“ORS”), at the
Effective Time, the Company shall be merged with and into the Merger Sub, and
the separate existence of the Company shall cease. The Merger Sub will change
its name to “Masterpiece Investments Corp.” and continue as the surviving
corporation (“Masterpiece Nevada”) following the Merger. The Closing of the
Merger shall be conditioned upon approval of the Stockholders of the Company.

--------------------------------------------------------------------------------

 


     1.2 Effect of the Merger. The Merger shall have the effects set forth in
this Agreement and the applicable provisions of the NRS and the ORS. As a result
of the Merger, Masterpiece Nevada will become a wholly-owned subsidiary of the
Parent. Without limiting the generality of the foregoing, and subject thereto,
at the Effective Time, all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in Masterpiece Nevada, and
all debts, liabilities and duties of the Company and Merger Sub shall become the
debts, liabilities and duties of Masterpiece Nevada.

     1.3 Closing; Effective Time. Subject to the terms and conditions of this
Agreement, simultaneous with the Closing hereof, the parties hereto shall cause
the Merger to be consummated by executing and filing with the Secretary of State
of the State of Nevada and the Secretary of State of the State of Oregon
articles of merger (the “Articles of Merger”) with respect to the Merger,
satisfying the applicable requirements of the NRS and the ORS and in a form
reasonably acceptable to the Parent, the Merger Sub and the Company. The Merger
shall become effective at the time of the filing of such Articles of Merger with
the Secretary of State of the State of Nevada and the Secretary of State of the
State of Oregon or at such later time as may be specified in such Articles of
Merger (the time as of which the Merger becomes effective being referred to as
the “Effective Time”).

  1.4 Articles of Incorporation and Bylaws; Directors and Officers. At the
Effective Time:             (a) Merger Sub Articles of Incorporation. The Merger
Sub Articles of   Incorporation, as in effect immediately before the Effective
Time, attached as Exhibit A

 

hereto, shall be the Articles of Incorporation of Masterpiece Nevada until
thereafter amended as provided by the NRS and such Articles of Incorporation;
(b) Merger Sub Bylaws. The Merger Sub Bylaws, as in effect immediately before
the Effective Time, attached as Exhibit B hereto, shall be the Bylaws of
Masterpiece Nevada, until thereafter amended as provided by the NRS and such
Bylaws; (c) Merger Sub Directors. The directors of the Merger Sub immediately
before the Effective Time shall be the directors of Masterpiece Nevada, each to
hold office in accordance with the Articles of Incorporation and bylaws of the
Masterpiece Nevada; and (d) Merger Sub Officers. The officers of the Merger Sub
immediately before the Effective Time shall be the officers of Masterpiece
Nevada, in each case until their respective successors are duly elected or
appointed and qualified, or until their earlier death, resignation or removal.

     1.5 Shares to Be Issued; Effect on Capital Stock. Subject to the terms and
conditions of this Agreement, at the Effective Time, by virtue of the Merger,
the following shall occur:

     (a) Conversion of Company Stock. Subject to the terms of Section 1.5(c),
each share of Company Common Stock issued and outstanding immediately before the
Effective Time will be converted automatically into the right to receive: (A)
that number

2

--------------------------------------------------------------------------------

 


of shares of Parent Common Stock equal to the Exchange Ratio and (B) any
fractional share be rounded up to the nearest whole number.

     (b) Capital Stock of Merger Sub. Each stock certificate of Merger Sub
evidencing ownership of any such shares shall, as of the Effective Time,
evidence ownership of such shares of common stock of Masterpiece Nevada.

     (c) No Fractional Shares. No fractional shares of Parent Common Stock shall
be issued in connection with the Merger, and no certificates or scrip
representing such fractional shares shall be issued. Fractional shares shall be
rounded up to the nearest whole number. The holder of shares of Company Common
Stock who would otherwise be entitled to receive a fraction of a share of Parent
Common Stock (after aggregating all fractional shares of Parent Common Stock to
be received by such holder), in lieu of such fractional share and upon surrender
of such holder’s certificate representing shares of Company Common Stock (the
“Company Stock Certificate”), shall instead receive Parent Common Stock rounded
up to the nearest whole number.

     (d) Cancellation of Treasury Shares. Each share of stock held in the
treasury of either the Parent, Merger Sub or the Company immediately prior to
the Effective Time shall be cancelled and cease to exist.

     1.6 Calculation of Exchange Ratios. The “Exchange Ratio” shall be one share
of Parent Common Stock in exchange for four shares of Company Common Stock
outstanding immediately before the Effective Time.

     1.7 Dissenting Shares. Notwithstanding any other provision of this
Agreement to the contrary, any shares of Company Common Stock that have not been
voted in favor of adoption of this Agreement, and with respect to which a demand
for payment and appraisal have been properly made in accordance with ORS 60.551
through 60.594 (such shares referred to as “Dissenting Shares”), shall not be
converted into or represent a right to receive Parent Common Stock pursuant to
Section 1.5(a), but shall be converted in to the right to receive such
consideration as may be determined to be due with respect to such Dissenting
Shares pursuant to the ORS, as applicable; provided, however, that if a holder
of Dissenting Shares (a “Dissenting Stockholder”) withdraws such holder’s demand
for such payment and appraisal or becomes ineligible for such payment and
appraisal then, as of the later of the Effective Time or the date of which such
Dissenting Stockholder withdraws such demand or otherwise becomes ineligible for
such payment and appraisal, such holder’s Dissenting Shares will cease to be
Dissenting Shares and will be converted into the right to receive Parent Common
Stock as determined in accordance with Section 1.5(a).

     1.8 No Further Transfer of Company Common Stock. At the Effective Time all
shares of Company Common Stock outstanding immediately before the Effective Time
shall automatically be exchanged, and all holders of Company Common Stock that
were outstanding immediately before the Effective Time shall cease to have any
rights as stockholders of the Company, except the right to receive the
consideration described in Section 1.5(a) or Section 1.7, as applicable. No
further transfer of any such shares of Company Common Stock shall be made on
such stock transfer books after the Effective Time. Subject to Section 1.9(f)
if, after the

3

--------------------------------------------------------------------------------

 


Effective Time, any shares of Company Common Stock are presented to the Exchange
Agent or to the Company or the Parent, such shares shall be canceled and shall
be exchanged as provided in Section 1.9.

1.9     

Exchange of Certificates.

  (a)     

Exchange Agent. The Parent and the Company have jointly selected and

  designated     

Island Stock Transfer Company (the “Exchange Agent”) to act as agent of the

Parent for purposes of, among other things, mailing and receiving transmittal
letters and distributing the Parent Common Stock to the holders of Company
Common Stock.

     (b) Parent to Provide Common Stock. Promptly after the Effective Time, the
Parent shall supply or cause to be supplied or made available to the Exchange
Agent for exchange in accordance with this Section 1.9 through such reasonable
procedures as the Parent may adopt, instructions regarding issuance of
certificates evidencing the shares of Parent Common Stock issuable pursuant to
Section 1.5(a) in exchange for shares of Company Common Stock outstanding
immediately before the Effective Time (the “Exchange Shares”).

     (c) Exchange Procedures. As promptly as practicable after the Effective
Time, the Exchange Agent will mail to each holder of record of Company Common
Stock whose shares would be converted into the right to receive shares of Parent
Common Stock pursuant to Section 1.5(a), (i) a letter of transmittal in
customary form; (ii) such other customary documents as may be required pursuant
to such instructions; and (iii) instructions for use in effecting the surrender
of Company Common Stock in exchange for certificates representing shares of
Parent Common Stock. Upon surrender of Company Common Stock for cancellation to
the Exchange Agent, together with such letter of transmittal and other
documents, duly completed and validly executed in accordance with the
instructions thereto, the holder of such Company Common Stock shall be entitled
to receive in exchange therefor (y) a certificate representing the number of
whole Exchange Shares into which the Company Common Stock represented thereby
shall have been converted into the right to receive as of the Effective Time and
(z) cash in respect of any fractional shares as provided in Section 1.5(c), and
the Company Common Stock so surrendered shall forthwith be canceled. Until so
surrendered, each such outstanding share of Company Common Stock will be deemed
from and after the Effective Time, for all corporate purposes other than the
payment of dividends, to evidence the ownership of the number of full shares of
Parent Common Stock into which such shares of Company Common Stock shall have
been so converted and the right to receive cash in lieu of the issuance of any
fractional shares. If any Company Stock Certificate shall have been lost, stolen
or destroyed, Parent may, in its discretion and as a condition precedent to the
issuance of any certificate representing Parent Common Stock, require the owner
of such lost, stolen or destroyed Company Stock Certificate to provide a
reasonable affidavit as indemnity against any claim that may be made against the
Exchange Agent, Parent or the Company with respect to such Company Stock
Certificate.

     (d) Distributions With Respect to Unexchanged Shares. No dividends or other
distributions with respect to Parent Common Stock with a record date after the

4

--------------------------------------------------------------------------------

 


Effective Time will be paid to the holder of any unsurrendered Company Common
Stock with respect to the shares of Parent Common Stock represented thereby
until the holder of record of such Company Common Stock shall surrender such
shares of Company Common Stock. Subject to applicable law, following surrender
of any such Company Common Stock, there shall be delivered to the record holder
of Company Common Stock a certificate representing whole shares of Parent Common
Stock issued in exchange therefor (including any cash in respect of any
fractional shares), without interest at the time of such surrender, and the
amount of any such dividends or other distributions with a record date after the
Effective Time theretofore payable (but for the provisions of this Section) with
respect to such shares of Parent Common Stock.

     (e) Transfers of Ownership. If any certificate for shares of Parent Common
Stock is to be issued in a name other than that in which Company Stock
Certificate surrendered in exchange therefor is registered, it will be a
condition of the issuance thereof that the Company Common Stock so surrendered
will be properly endorsed and otherwise in proper form for transfer and that the
person requesting such exchange will have paid to Parent or the Exchange Agent
any transfer or other taxes required by reason of the issuance of a certificate
for shares of Parent Common Stock in any name other than that of the registered
holder of the Company Common Stock surrendered, or established to the
satisfaction of Parent or the Exchange Agent that such tax has been paid or is
not payable, and shall provide such written assurances regarding federal and
state securities law compliance as the Parent or the Exchange Agent may
reasonably request.

     (f) Termination of Exchange Shares. Any Exchange Shares which remain
undistributed to the stockholders of the Company twelve (12) months after the
Effective Time shall be delivered to Parent, upon demand, and any Company
Stockholder who has not previously complied with this Section shall thereafter
look only to Parent for payment of their claim for their portion of the Exchange
Shares and any dividends or distributions with respect to the Exchange Shares.

     (g) No Liability. Notwithstanding anything to the contrary in this Section,
none of the Exchange Agent, Parent, the Company or any party hereto shall be
liable to any person for any amount properly paid to a public official pursuant
to any applicable abandoned property, escheat or similar law.

     (h) Dissenting Shares. The provisions of this Section shall also apply to
Dissenting Shares that lose their status as such, except that the obligations of
Parent under this Section shall commence on the date of loss of such status and
the holder of such shares shall be entitled to receive in exchange such shares
to which such holder is entitled pursuant to Section 1.5.

     1.10 Further Action. If, at any time after the Effective Time, any further
action that is commercially reasonable and lawful is determined by Parent to be
necessary or appropriate to carry out the purposes of this Agreement or to vest
Parent with full right, title and possession of all shares of Company Common
Stock, the officers and directors of the Company and Parent shall be fully
authorized (in the name of the Company and otherwise) to take such action.

5

--------------------------------------------------------------------------------

 


ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company hereby represents and warrants to the Parent that, except as
set forth in the Company’s Disclosure Schedules attached hereto, the statements
contained in this Article 2 are true and correct as set forth below: 2.1
Organization, Standing, Etc. The Company is a corporation duly organized and
existing in good standing under the laws of the State of Oregon, and has all
requisite power and authority to carry on its business, to own or lease its
properties and assets, to enter into this Agreement and to carry out the terms
hereof. Copies of the Articles of Incorporation and Bylaws of the Company that
have been delivered to the Parent prior to the execution of this Agreement are
true and complete and have not since been amended or repealed. The Company has
no subsidiaries or direct or indirect interest (by way of stock ownership or
otherwise) in any firm, corporation, limited liability company, partnership,
association or business.

     2.2 Qualification. The Company is duly qualified to conduct business as a
foreign corporation and is in good standing in each state or other jurisdiction
wherein the nature of its activities or properties owned or leased makes such
qualification necessary, except where the failure to be so qualified could not
reasonably be expected to have a material adverse effect (“Material Adverse
Effect”) on the properties, assets, liabilities or results of operations of the
Company taken as a whole.

     2.3 Capitalization of the Company. There are 215,536,519 shares of common
stock of the Company issued and outstanding, and such shares are duly
authorized, validly issued, fully paid and, none of such shares have been issued
in violation of preemptive rights, if any, of any person. The offer, issuance
and sale of the shares were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of all applicable state securities laws and (c)
accomplished in conformity with all other applicable securities laws. The
Company has no outstanding options, rights or commitments to issue shares or
other equity securities, and there are no outstanding securities convertible or
exercisable into or exchangeable for shares or other equity securities of the
Company.

     2.4 Indebtedness. The Company has no Indebtedness except as identified on
the Company Financial Statements (as defined below) or in Schedule 2.4 hereto.

     2.5 Stockholders of the Company. Schedule 2.5 hereto contains a true and
complete list of the names and addresses of the record owners of all of the
outstanding shares and other equity securities of the Company, together with the
number securities held. To the best knowledge of the Company, there is no voting
trust, agreement or arrangement among any of the beneficial holders of the
shares affecting the nomination or election of directors or the exercise of the
voting rights of the shares.

     2.6 Acts and Proceedings. The execution, delivery and performance of this
Agreement has been duly authorized by the Board of Directors of the Company, and
all of the acts and other proceedings required for the due and valid
authorization, execution, delivery and

6

--------------------------------------------------------------------------------

 


performance of this Agreement have been or, at the Closing, shall be, validly
and appropriately taken.

     Except for the requisite approval of the Merger and the adoption of this
Agreement by the Company’s stockholders and the Merger filings with the State of
Oregon, no other corporate proceedings on the part of the Company are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.

2.7 Compliance with Laws and Instruments. The execution, delivery and

 

performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated by this Agreement: (a) will not require any
authorization, consent or approval of, or filing or registration with, any court
or governmental agency or instrumentality, except such as shall have been
obtained prior to the Closing or as set forth in Schedule 2.7, (b) will not
cause the Company to violate or contravene (i) any provision of law, (ii) any
rule or regulation of any agency or government, (iii) any order, judgment or
decree of any court, or (iv) any provision of the Articles of Incorporation or
By-laws of the Company, (c) will not violate or be in conflict with, result in a
breach of or constitute (with or without notice or lapse of time, or both) a
default under, any indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other contract, agreement or instrument to which the
Company is a party or by which the Company or any of its properties is bound or
affected, except where any such violation, conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien upon any property or asset of
the Company. To the knowledge of the Company, the Company is not in violation
of, or (with or without notice or lapse of time, or both) in default under, any
material term or provision of its Articles of Incorporation or By-laws or any
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or any other material agreement or instrument to which the Company is a party or
by which the Company or any of its respective properties is bound or affected,
in each case except as could not reasonably be expected to have a Material
Adverse Effect.

     2.8 Binding Obligations. This Agreement constitutes the legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

     2.9 Financial Statements. Prior to the Closing Date the Company shall
furnish Parent with a true and complete copy of (i) the audited balance sheets
of the Company as of December 31, 2011 and December 31, 2010, and the related
audited statements of income and statements of cash flow of the Company for the
fiscal years ended December 31, 2011 and December 31, 2010; and (ii) unaudited
balance sheets and related unaudited income and unaudited statements of cash
flow for the interim period ending June 30, 2012 (together items (i) and (ii) in
this section are the “Company Financial Statements”). The Company Financial
Statements will fairly present in all material respects the financial position,
results of operations and other information purported to be shown thereon of the
Company, at the dates and for the respective periods to which they apply. The
Company Financial Statements through December 31, 2011 have been audited by LBB
&Associates Ltd, LP and all Company Financial Statements (i) were prepared in
conformity with United States generally accepted accounting

7

--------------------------------------------------------------------------------

 


principles consistently applied throughout the periods involved (“GAAP”); and
(ii) have been adjusted for all normal and recurring accruals (and, in the case
of unaudited financial information, on a basis consistent with year-end audits).

     2.10 Liabilities. Except as otherwise disclosed in Company Financial
Statements, Notes to the Financial Statements, or in Schedule 2.4, Company does
not have any material liability or obligation whatsoever, either direct or
indirect, matured or unmatured, accrued, absolute, contingent or otherwise.
Furthermore, there is no pending proceeding that has been commenced against
Company that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated by
this Agreement. To the knowledge of Company, no such proceeding has been
threatened.

2.11     

Adverse Officer and Director Information.

     Except as set forth on Schedule 2.11, during the past five year period
neither the Company, nor, to its knowledge, any of its executive officers,
members of executive management or directors, nor any Person intended upon
consummation of the Merger to be nominated by the Company to become an officer,
member of executive management or director of the Surviving Company or any
successor entity or subsidiary, has been the subject of: (a) a petition under
the federal bankruptcy laws or any other insolvency or moratorium law or has a
receiver, fiscal agent or similar officer been appointed by a court for the
business or property of the Company or such Person, or any partnership in which
the Company or any such Person was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which the Company or any such Person was an executive officer at or within two
years before the time of such filing;

(b)     

a conviction in a criminal proceeding or a named subject of a pending criminal

proceeding for violation of any federal or state securities statute or
regulation;(c) any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining the Company or any such Person from, or otherwise limiting
(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other Person regulated by the United States Commodity Futures
Trading Commission or the SEC or an associated Person of any of the foregoing,
or as an investment adviser, underwriter, broker or dealer in securities, or as
an affiliated Person, director or employee of any investment company, bank,
savings and loan association or insurance company, or engaging in or continuing
any conduct or practice in connection with such activity; (ii) engaging in any
type of business practice; or (iii) engaging in any activity in connection with
the purchase or sale of any security or commodity or in connection with any
violation of federal, state or other securities laws or commodities laws; (d) a
finding by a court of competent jurisdiction in a civil action or by the SEC to
have violated any securities law, regulation or decree and the judgment in such
civil action or finding by the Commission has not been subsequently reversed,
suspended or vacated; or

8

--------------------------------------------------------------------------------

 


     (e) a finding by a court of competent jurisdiction in a civil action or by
the United States Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated.

     2.12 Absence of Certain Changes. Since the date of the Company Financial
Statements, and except as set forth on Schedule 2.12, the Financial Statements
or the Notes to the Financial Statements, the Company has been operated only in
the ordinary course, consistent with past practice, and there has not been any
adverse change, or any event, fact or circumstance which might reasonably be
expected to result in an adverse change, in either event that would have a
Material Adverse Effect. Without limiting the generality of the foregoing,
except as set forth on Schedule 2.12 and except in the ordinary course of
business, since June 30, 2012, there has not been with respect to the Company:

     (a) any sale, lease, transfer, license or assignment of any assets,
tangible or intangible, of the Company; (b) any damage, destruction or property
loss, whether or not covered by insurance, affecting adversely the properties or
business of the Company; (c) any declaration or setting aside or payment of any
dividend or distribution with respect to the shares of capital stock of the
Company or any redemption, purchase or other acquisition of any such shares; (d)
any subjection to any lien on any of the assets, tangible or intangible, of the
Company; (e) any incurrence of indebtedness or liability or assumption of
obligations by the Company;

(f)     

any waiver or release by the Company of any right of any material value;

(g)     

any compensation or benefits paid to officers or directors of the Company;

(h)     

any change made or authorized in the articles of incorporation or bylaws

of the Company;

     (i) any loan to or other transaction with any officer, director or
stockholder of the Company giving rise to any claim or right of the Company
against any such person or of such person against the Company; or (j) any
material adverse change in the condition (financial or otherwise) of the
respective properties, assets, liabilities or business of the Company.

     2.13 Schedule of Assets and Contracts. Attached hereto as Schedules 2.13(a)
through 2.13(d) are various schedules listing assets and contracts of the
Company, as described herein.

9

--------------------------------------------------------------------------------

 


     (a) Schedule 2.13(a) contains a true and complete list of all real property
leased by the Company, including a brief description of each item thereof and of
the nature of the Company’ interest therein, and of all tangible personal
property owned or leased by the Company having a cost or fair market value of
greater than $25,000, including a brief description of each item and of the
nature of the interest of the Company therein. All the property listed in
Schedule 2.13(a) as being leased by the Company is held by the Company under
valid and enforceable leases having the rental terms, termination dates and
renewal and purchase options described in Schedule 2.13(a); and there is not,
under any such lease, any existing default or event of default or event which
with notice or lapse of time, or both, would constitute a default by the
Company, and the Company has not received any notice or claim of any such
default. The Company does not own any real property.

     (b) Except as expressly set forth in this Agreement, the Balance Sheet or
the notes thereto, or as disclosed in Schedule 2.13(b) hereto, the Company is
not a party to any written or oral agreement not made in the ordinary course of
business that is material to the Company. Except as disclosed in Schedule
2.13(b) hereto, the Company is not a party to any written or oral (a) agreement
with any labor union, (b) agreement for the purchase of fixed assets or for the
purchase of materials, supplies or equipment in excess of normal operating
requirements, (c) agreement for the employment of any officer, individual
employee or other Person on a full-time basis or any agreement with any Person
for consulting services, (d) bonus, pension, profit sharing, retirement, stock
purchase, stock option, deferred compensation, medical, hospitalization or life
insurance or similar plan, contract or understanding with respect to any or all
of the employees of the Company or any other Person, (e) indenture, loan or
credit agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness or subjecting any asset or property of the Company to any Lien or
evidencing any Indebtedness, (f) guaranty of any Indebtedness, (g) other than as
set forth in Schedule 2.13(a) hereto, lease or agreement under which the Company
is lessee of or holds or operates any property, real or personal, owned by any
other Person under which payments to such Person exceed $25,000 per year or with
an unexpired term (including any period covered by an option to renew
exercisable by any other party) of more than 60 days, (h) lease or agreement
under which the Company is lessor or permits any Person to hold or operate any
property, real or personal, owned or controlled by the Company, (i) agreement
granting any preemptive right, right of first refusal or similar right to any
Person, (j) agreement or arrangement with any Affiliate or any “associate” (as
such term is defined in Rule 405 under the Securities Act) of the Company or any
present or former officer, director or stockholder of the Company, (k) agreement
obligating the Company to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (1) covenant not to compete
or other restriction on its ability to conduct a business or engage in any other
activity, (m) distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) agreement to register
securities under the Securities Act, (o) collective bargaining agreement, or (p)
agreement or other commitment or arrangement with any Person continuing for a
period of more than three months from the Closing Date which involves an
expenditure or receipt by the Company in excess of $25,000. Except as disclosed
in Schedule 2.13(b), none of the agreements,

10

--------------------------------------------------------------------------------

 


contracts, leases, instruments or other documents or arrangements listed in
Schedule 2.13(a) through Schedule 2.13(d) requires the consent of any of the
parties thereto other than the Company to permit the contract, agreement, lease,
instrument or other document or arrangement to remain effective following
consummation of the Merger and exchange and the transactions contemplated
hereby.

     (c) Schedule 2.13(c) contains a true and complete list of all insurance
policies and insurance coverage with respect to the Company, and its business,
premises, properties, assets, employees and agents.

     (d) Schedule 2.13(d) contains a true and complete list of all patents,
patent applications, trade names, trademarks, trademark registrations and
applications, copyrights, copyright registrations and applications, and grants
of licenses, both domestic and foreign, presently owned, possessed, used or held
by the Company; and, except as set forth in Schedule 2.16, the Company owns the
entire right, title and interest in and to the same, free and clear of all Liens
and restrictions. Schedule 2.13(d) also contains a true and complete list of all
licenses granted to or by the Company with respect to the foregoing. Except as
disclosed in Schedule 2.13(d), none of the Company’s patents, patent
applications, trade names, trademarks, trademark registrations and applications,
copyrights, copyright registrations and applications and grants of licenses set
forth in Schedule 2.13(d) are subject to any pending or, to the knowledge of the
Company and the Stockholders, threatened challenge. Neither the execution nor
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will give any licensor or licensee of the Company any right
to change the terms or provisions of, terminate or cancel, any license to which
the Company is a party.

     (e) The Company has furnished to Parent true and complete copies of all
agreements and other documents and a description of all applicable oral
agreements disclosed or referred to in Schedule 2.13(a) through Schedule
2.13(d), as well as any additional agreements or documents, requested by Parent.
The Company has in all material respects performed all obligations required to
be performed by it to date and is not in default in any respect under any of the
contracts, agreements, leases, documents, commitments or other arrangements to
which it is a party or by which it or any of its property is otherwise bound or
affected. To the best knowledge of the Company, all parties having material
contractual arrangements with the Company are in substantial compliance
therewith and none are in material default thereunder. The Company has no
outstanding power of attorney.

     2.14 Employees. The Company has complied in all material respects with all
laws relating to the employment of labor, and the Company has encountered no
material labor union difficulties. Except as set forth in Schedule 2.14, and
other than pursuant to ordinary arrangements of employment compensation, the
Company is not under any obligation or liability to any officer, director,
employee or Affiliate of the Company.

     2.15 Tax Returns and Audits. All required federal, state and local Tax
Returns of the Company have been accurately prepared in all material respects
and duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such

11

--------------------------------------------------------------------------------

 


returns have been paid to the extent that the same are material and have become
due, except where the failure so to file or pay could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of the Company, the Company
is not and has not been delinquent in the payment of any Tax. To the knowledge
of the Company, the Company has not had a Tax deficiency assessed against it.
None of the Company’s federal income tax returns or any state or local income or
franchise tax returns has been audited by governmental authorities. The reserves
for Taxes reflected on the Balance Sheet are sufficient for the payment of all
unpaid Taxes payable by the Company with respect to the period ended on the
Balance Sheet Date. There are no federal, state, local or foreign audits,
actions, suits, proceedings, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns of the Company now pending, and
the Company has not received any notice of any proposed audits, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns.

2.16     

Patents and Other Intangible Assets.

 

(a) Except as set forth in Schedule 2.16, the Company (i) owns or has the

right     

to use, free and clear of all Liens, claims and restrictions, all patents,
trademarks,

service marks, trade names, copyrights, licenses and rights with respect to the
foregoing used in or necessary for the conduct of its business as now conducted
or proposed to be conducted without infringing upon a claimed right of any
Person under or with respect to any of the foregoing and (ii) is not obligated
to make any payments by way of royalties, fees or otherwise to any owner or
licensor of, any patent, trademark, service mark, trade name, copyright or other
intangible asset, with respect to the use thereof or in connection with the
conduct of its business.

     (b) To the knowledge of the Company, the Company owns or has the
unrestricted right to use all trade secrets, if any, including know-how,
negative knowhow, formulas, patterns, programs, devices, methods, techniques,
inventions, designs, processes, computer programs and technical data
(collectively, “intellectual property”) required for the development, operation
and sale of its products, and all related technologies, products and services.

2.17     

Employee Benefit Plans; ERISA.

 

(a) Except as disclosed in Schedule 2.17 hereto, there are no “employee

benefit     

plans” (within the meaning of Section 3(3) of the ERISA) or any other employee

benefit or fringe benefit arrangements, practices, contracts, policies or
programs other than programs merely involving the regular payment of wages,
commissions, or bonuses established, maintained or contributed to by the
Company. The plans listed in Schedule 2.17 hereto are hereinafter referred to as
the “Employee Benefit Plans.” (b) All current and prior material documents,
including all amendments thereto, with respect to each Employee Benefit Plan
have been given to Parent or its advisors.

     (c) All Employee Benefit Plans are in material compliance with the
applicable requirements of ERISA, the Code, and any other applicable state,
federal or foreign law.

12

--------------------------------------------------------------------------------

 


     (d) There are no pending or, to the knowledge of the Company, threatened,
claims or lawsuits which have been asserted or instituted against any Employee
Benefit Plan, the assets of any of the trusts or funds under the Employee
Benefit Plans, the plan sponsor or the plan administrator of any of the Employee
Benefit Plans or against any fiduciary of an Employee Benefit Plan with respect
to the operation of such plan.

     (e) There is no pending or, to the knowledge of the Company, threatened,
investigation or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Employee Benefit Plan.

     (f) No actual or, to the knowledge of the Company, contingent, liability
exists with respect to the funding of any Employee Benefit Plan or for any other
expense or obligation of any Employee Benefit Plan, except as disclosed on the
financial statements of the Company or the Schedules to this Agreement, and to
the knowledge of the Company, no contingent liability exists under ERISA with
respect to any “multi-employer plan,” as defined in Section 3(37) or Section
4001(a)(3) of ERISA.

     2.18 The Company has good, valid and marketable title to all properties and
assets used in the conduct of its business free of all Liens and other
encumbrances, except Permitted Liens and such ordinary and customary
imperfections of title, restrictions and encumbrances as could not reasonably be
expected to have a Material Adverse Effect.

     2.19 Except as disclosed in Schedule 2.19 hereto, no suit, proceeding or
action or threat of suit, proceeding or action has been asserted or made against
the Company within the last two years due to alleged bodily injury, death or
property damage arising out of the function or malfunction of a product,
procedure or service designed, manufactured, sold or distributed by the Company.

     2.20 Except as disclosed in Schedule 2.20 hereto, there is no legal action,
suit, arbitration or other legal, administrative or other governmental
proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company or its properties, assets or business that could
reasonably be expected to have a Material Adverse Effect. The Company is not in
default with respect to any order, writ, judgment, injunction, decree,
determination or award of any court or any governmental agency or
instrumentality or arbitration authority.

     2.21 The Company possesses from the appropriate governmental authorities
all licenses, permits, authorizations, approvals, franchises and rights
necessary for the Company to engage in the businesses currently conducted by it
(except for those, the absence of which would not reasonably be expected to have
a Material Adverse Effect), and all are in full force and effect.

     2.22 Except as disclosed in Schedule 2.22 hereto, no officer, director or
stockholder of the Company or any Affiliate or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any such Person or the Company
has or has had, either directly or indirectly, (a) an interest in any Person
that (i) furnishes or sells services or products that are furnished or sold or
are proposed to be furnished or sold by the Company or (ii) purchases from or
sells or

13

--------------------------------------------------------------------------------

 


furnishes to the Company any goods or services, or (b) a beneficial interest in
any contract or agreement to which either of the Company is a party or by which
either of them may be bound or affected.

     2.23 There is no substance or material defined or designated as hazardous
or toxic waste, material, substance or other similar term, by any environmental
statute, regulation or ordinance currently in effect, on, about, or in any of
the real property in which the Company now has or previously had any leasehold
or ownership interest.

     2.24 The Company has not been advised within the past thirty (30) days that
any material customer, supplier or independent contractor of the Company intends
to terminate or materially curtail its business relationship with the Company
which could reasonably be expected to have a Material Adverse Effect.

     2.25 Neither the Company nor, to their knowledge, any director, officer,
stockholder, agent, employee or other Person associated with or acting on behalf
of the Company, has used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payments to government officials or employees
from corporate funds; established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; made any false or fictitious entries on the
books of record of any such corporations; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

     2.26 Except as disclosed in Schedule 2.26, the Company has no liability or
obligation or commitment to any Stockholder or any Affiliate or “associate” (as
such term is defined in Rule 405 under the Securities Act) of any Stockholder,
nor does any Stockholder or any such Affiliate or associate have any liability,
obligation or commitment to the Company.

     2.27 No representation or warranty by the Company herein and no information
disclosed in the schedules or exhibits hereto by the Company, when considered as
a whole together with all other information furnished to Parent, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading.

     2.28 Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, except as disclosed in Schedule 2.28 hereto.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

     Parent and Merger Sub (with respect to the representations, warranties and
covenants of Merger Sub) represent and warrant to the Company that, except as
set forth in the Parent’s Disclosure Schedules attached hereto, the statements
contained in this Article 3 are true and correct as set forth below:

3.1 Organization and Good Standing.

14

--------------------------------------------------------------------------------

 


     (a) Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with requisite corporate power
and authority to conduct its business as now being conducted and to own or use
its properties and assets. Parent has not conducted any business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name, other than the name “Clear Systems
Recycling, Inc.” (b) Parent is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect on Parent.

     (c) Schedule 3.1(c) accurately sets forth (i) the names of the members of
the board of directors of Parent, (ii) the names of the members of each
committee of such board of directors, and (iii) the names and titles of the
officers of Parent.

     (d) Merger Sub was formed for the sole purpose of effecting the Merger and,
except as contemplated by this Agreement, Merger Sub has not conducted any
business activities and does not have any liabilities.

3.2     

Subsidiaries.

 

(a) Schedule 3.2(a) sets forth all direct and indirect Subsidiaries of Parent.

Parent     

owns all of the equity of each Subsidiary. Except as set forth on Schedule
3.2(a),

Parent does not have any Subsidiaries or affiliated companies and does not
otherwise own any shares in the capital of or any interest in, or control,
directly or indirectly, any entity. Parent has not agreed and is not obligated
to make any future investment in or capital contribution to any entity. Parent
has not guaranteed and is not responsible or liable for any obligation of any of
the entities in which it owns or has owned any equity interest.

     (b) Each Subsidiary of Parent: (i) is a corporation duly organized and
validly existing under the laws of its jurisdiction of incorporation, (ii) has
all requisite corporate power and authority to own, operate or lease the
properties and assets owned, operated or leased by such Subsidiary and to carry
on its business as it has been and is currently conducted by such Subsidiary and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such license and qualification necessary, expect, in each of
clauses (i), (ii) and (iii), such failures which, when taken together with all
other such failures, would not have a Material Adverse Effect on Parent or such
Subsidiary.

     (c) Schedule 3.2(c) accurately sets forth (i) the names of the members of
the boards of directors of each Subsidiary of Parent, (ii) the names of the
members of each committee of such boards of directors, and (iii) the names and
titles of the officers of each Subsidiary of Parent.

15

--------------------------------------------------------------------------------

 


     3.3 Authority. Each of Parent and Merger Sub has all requisite corporate
power and authority to enter into this Agreement and the ancillary agreements to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the ancillary agreements and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent and Merger Sub, subject only to the
approval of this Agreement by the stockholders of Parent and Merger Sub. The
Board of Directors of Parent and Merger Sub have unanimously approved this
Agreement and authorized the Merger. This Agreement has been (and the ancillary
agreements will be at the Closing) duly executed and delivered by Parent and
Merger Sub, and this Agreement constitutes (and the ancillary agreements will
constitute at the Closing) the valid and binding obligations of Parent and
Merger Sub enforceable against each of Parent and Merger Sub in accordance with
their terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors' rights
generally, and subject to general principles of equity. Merger Sub has been
formed solely for the purpose of executing and delivering this Agreement and
consummating the transactions contemplated hereby. Since the date of its
incorporation, Merger Sub has neither engaged in nor transacted any business or
activity of any nature whatsoever other than activities related to its corporate
organization and the execution and delivery of this Agreement and the related
documents and instruments. Merger Sub has no assets or properties or debts,
liabilities or obligations of any kind whatsoever, and with the exception of
this Agreement and the related documents and instruments, is not a party to any
contract, agreement or undertaking of any nature.

     3.4 No Conflict. The execution and delivery by Parent of this Agreement and
the ancillary agreements to which Parent is a party, does not, and the
consummation of the transactions contemplated hereby and thereby will not (a)
conflict with, or result in any violation of, any provision of the Parent
Articles of Incorporation or Parent Bylaws, (b) conflict with, or result in any
violation of or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under any mortgage, indenture, lease,
contract or other agreement or instrument, permit, concession, franchise or
license of Parent, (c) conflict with, or result in any violation of any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Parent or any of its properties or assets, or (d) conflict with, or result in
a violation of any resolution adopted by Parent’s stockholders, Parent’s board
of directors or any committee of Parent’s board of directors.

     3.5 Consents. No consent, approval, order or authorization of or
registration, declaration or filing with, any governmental entity or any party
to any material contract is required by or with respect to Parent or any of its
subsidiaries in connection with the execution and delivery of this Agreement by
Parent and any ancillary agreement to which Parent is a party or the
consummation by Parent of the transactions contemplated hereby, except (a) such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable securities laws,
(b) the filing of the Articles of Merger with the Secretary of State of the
State of Nevada and (c) such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings which, if not obtained
or made, would not have a Material Adverse Effect on Parent.

16

--------------------------------------------------------------------------------

 


     3.6 Governmental Authorizations. Parent has obtained each material federal,
state, county, local or foreign governmental consent, license, permit, grant, or
other authorization of a governmental entity (a) pursuant to which Parent
currently operates or holds any interest in any of its properties, or (b) that
is required for the operation of Parent’s business or the holding of any such
interest, and all of such authorizations are in full force and effect.

     3.7 Broker’s and Finder’s Fees. No person, firm, corporation or other
entity is entitled by reason of any act or omission of Parent to any broker’s or
finder’s fees, commission or other similar compensation with respect to the
execution and delivery of this Agreement, or with respect to the consummation of
the transactions contemplated hereby, including the Merger and exchange.

3.8     

Capitalization of Parent.

 

(a) The authorized capital stock of Parent consists of (i) 100,000,000 shares of

Parent     

Common Stock, of which 36,750,000 shares are issued and outstanding on the

date hereof, and (ii) 15,000,000 shares of undesignated preferred stock, none of
which are issued or outstanding, prior to taking into consideration the issuance
of Parent Common Stock in the exchange. Except with respect to the Parent
Incentive Plan, the Parent has no other shares of capital stock reserved for
issuance upon the exercise of any other options or any warrants and no shares of
capital stock are reserved for issuance to any party, including upon the
conversion of any outstanding convertible notes, debentures or securities.
Parent has no outstanding options, rights, calls, preemptive rights,
subscriptions or commitments to issue any equity Securities of Parent.

     (b) There is no plan or arrangement to issue capital stock by Parent except
as set forth in this Agreement, and there are no registration rights. There is
no voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which the Parent is a party or by which it is bound with
respect to any equity securities of Parent.

     (c) There are no outstanding contractual obligations (contingent or
otherwise) of Parent to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, Parent
or to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity or person.

3.9     

Validity of Shares.

 

(a) All outstanding shares of the capital stock of Parent are (i) validly issued

and     

outstanding, fully paid and non-assessable, (ii) were not issued in violation of
the

preemptive rights of any person, (iii) were issued in transactions that were (A)
exempt from the registration and prospectus delivery requirements of the
Securities Act, (B) registered or qualified (or were exempt from registration or
qualification) under the registration or qualification requirements of all
applicable state securities laws and (C) accomplished in conformity with all
other applicable securities laws.

     (b) The approximately 53,884,130 shares of Parent Common Stock to be issued
at the Closing pursuant to Section 1.9(b) hereof, when issued and delivered in

17

--------------------------------------------------------------------------------

 


accordance with the terms hereof, shall be duly and validly issued, fully paid
and non-assessable and not in violation of any preemptive rights. Based, in
part, on the representations and warranties of the Stockholders as contemplated
by Section 4 hereof and assuming the accuracy thereof, the issuance of the
Parent Common Stock upon the Merger and exchange pursuant to Article will be
exempt from the registration and prospectus delivery requirements of the
Securities Act and from the qualification or registration requirements of any
applicable state blue sky or securities laws.

3.10     

SEC Reporting and Compliance.

 

(a) Parent filed a registration statement on Form S-1 (No. 333-174175) under

the     

Securities Act which became effective on July 12, 2011, and has not been
withdrawn.

All shares held by selling stockholders in such registration statement, other
than those held by Affiliates of Parent, have been sold in accordance with the
Plan of Distribution set forth in such registration statement.

     (b) Since July 12, 2011, Parent has filed with the Commission all
registration statements, proxy statements, information statements, reports,
schedules, forms and other documents required to be filed pursuant to the
Securities Act, the Exchange Act and the rules and regulations of the Commission
on a timely basis (or has received a valid extension of such time of filing and
has filed any such reports or other documents prior to the expiration of any
such extension). Parent has not filed with the Commission a certificate on Form
15 pursuant to Rule 12h-3 of the Exchange Act.

     (c) Parent has delivered or made available to the Company true and complete
copies of its registration statement (including all amendments thereto and
supplements to the prospectus contained therein) and reports (collectively, the
“Parent SEC Documents”) filed by Parent with the Commission. The Parent SEC
Documents, as of their respective dates (or, if amended, supplemented or
superseded by a filing prior to the date hereof, then as of the date of such
amendment, supplement or superseding filing) complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the Commission promulgated thereunder
applicable thereto, and did not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading.

     (d) Except as set forth on Schedule 3.10, Parent has not filed, and nothing
has occurred with respect to which Parent would be required to file, any report
on Form 8-K since February 3, 2012. Prior to and until the Closing, Parent will
provide to the Company copies of any and all amendments or supplements to the
Parent SEC Documents filed with the Commission since July 12, 2011, and all
subsequent registration statements and reports filed by Parent subsequent to the
filing of the Parent SEC Documents with the Commission and any and all
subsequent documents or notices filed by the Parent with the Commission or
delivered to the stockholders of Parent.

     (e) Parent is not an investment company within the meaning of Section 3 of
the Investment Company Act.

18

--------------------------------------------------------------------------------

 


     (f) The shares of Parent Common Stock are quoted on the Over-the-Counter
(OTC) Bulletin Board under the symbol “CLRS.OB,” and Parent is in compliance in
all material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Parent Common Stock.

     (g) The Parent SEC Documents include all certifications and statements
required of it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and
(ii) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and
each of such certifications and statements contain no qualifications or
exceptions to the matters certified therein other than a knowledge
qualification, permitted under such provision, and have not been modified or
withdrawn and neither Parent nor any of its officers has received any notice
from the SEC or any other governmental entity questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certifications or statements.

     3.11 Financial Statements. The balance sheets, and statements of income,
changes in financial position and stockholders’ equity contained in the Parent
SEC Documents (i) have been prepared in accordance with GAAP applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (ii) are in accordance
with the books and records of the Parent, and (iii) present fairly in all
material respects the financial condition of the Parent at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified. The financial statements included in the
Annual Report on Form 10-K for the year ended December 31, 2011 (the “Parent
Financial Statements”) were audited by, and include the related opinion of
Sadler Gibb & Associates, Parent’s independent registered public accounting
firm.

     3.12 Events Subsequent to Financial Statements. Since December 31, 2011,
there has not been: (a) any sale, lease, transfer, license or assignment of any
assets, tangible or intangible, of Parent; (b) any damage, destruction or
property loss, whether or not covered by insurance, affecting adversely the
properties or business of Parent;

     (c) any declaration or setting aside or payment of any dividend or
distribution with respect to the shares of capital stock of Parent or any
redemption, purchase or other acquisition of any such shares;

  (d) any subjection to any lien on any of the assets, tangible or intangible,
of Parent;       (e) any incurrence of indebtedness or liability or assumption
of obligations by Parent;       (f) any waiver or release by Parent of any right
of any material value;   (g) any compensation or benefits paid to officers or
directors of Parent;

 

19

--------------------------------------------------------------------------------

 


     (h) any change made or authorized in the articles of incorporation or
bylaws of Parent; (i) any loan to or other transaction with any officer,
director or stockholder of Parent giving rise to any claim or right of Parent
against any such person or of such person against Parent; or (j) any material
adverse change in the condition (financial or otherwise) of the respective
properties, assets, liabilities or business of Parent.

     3.13 Liabilities. Except as otherwise disclosed in Parent Financial
Statements, Parent does not have any liability or obligation whatsoever, either
direct or indirect, matured or unmatured, accrued, absolute, contingent or
otherwise. In addition, Parent represents that upon Closing, Parent will not
have any liability or obligation whatsoever, either direct or indirect, matured
or unmatured, accrued, absolute, contingent or otherwise. Furthermore, there is
no pending proceeding that has been commenced against Parent that challenges, or
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement. To the
knowledge of Parent, no such proceeding has been threatened.

     3.14 Tax Matters. Parent has duly filed all federal, state, local and
foreign tax returns required to be filed by or with respect to it with the
Internal Revenue Service or other applicable taxing authority, and no extensions
with respect to such tax returns have been requested or granted. Parent has
paid, or adequately reserved against in Parent Financial Statements, all
material taxes due, or claimed by any taxing authority to be due, from or with
respect to it. To the knowledge of Parent, there has been no material issue
raised or material adjustment proposed (and none is pending) by the Internal
Revenue Service or any other taxing authority in connection with any of Parent’s
Tax Returns. No waiver or extension of any statute of limitations as to any
material federal, state, local or foreign tax matter has been given by or
requested from Parent. For the purposes of this Section, a Tax is due (and must
therefore either be paid or adequately reserved against in Parent Financial
Statements) only on the last date payment of such Tax can be made without
interest or penalties, whether such payment is due in respect of estimated
Taxes, withholding Taxes, required Tax credits or any other Tax.

     3.15 Governmental Consents. All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of
Parent required in connection with the consummation of the Merger and exchange
have been or shall have been obtained prior to, and be effective as of, the
Closing.

     3.16 Compliance with Laws and Other Instruments. The execution, delivery
and performance by Parent of this Agreement and the consummation by it of the
transactions contemplated by this Agreement, including the Merger and exchange:
(a) will not require any authorization, consent or approval of, or filing or
registration with, any court or governmental agency or instrumentality, except
(i) such as shall have been obtained prior to the Closing, or (ii) as set forth
in Schedule 3.16; (b) will not cause the Parent to violate or contravene (i) any
provision of law, (ii) any rule or regulation of any agency or government, (iii)
any order,

20

--------------------------------------------------------------------------------

 


judgment or decree of any court, or (iv) any provision of its Articles of
Incorporation or By-laws; (c) will not violate or be in conflict with in a
material manner, result in a material breach of or constitute (with or without
notice or lapse of time, or both) a material default under, any indenture, loan
or credit agreement, deed of trust, mortgage, security agreement or other
material contract, agreement or instrument to which the Parent is a party or by
which the Parent or any of its properties are bound or affected, except where
any such violation, conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; and (d) will not result in the creation or
imposition of any material Lien upon any property or asset of the Parent. Parent
is not in violation of, or (with or without notice or lapse of time, or both) in
default under, any term or provision of its Articles of Incorporation or
By-laws, to its knowledge, or any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement, except as could not reasonably be expected
to have a Material Adverse Effect on the Parent, or any other material agreement
or instrument to which the Parent is a party or by which it or any of its
properties are bound or affected.

     3.17 Binding Obligations. This Agreement constitutes the legal, valid and
binding obligation of the Parent, and is enforceable against the Parent, in
accordance with its terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

     3.18 No General Solicitation. In issuing the Parent Common Stock in the
Merger and exchange hereunder, neither Parent nor, to its knowledge, anyone
acting on its behalf has offered to sell the Parent Common Stock by any form of
general solicitation or advertising.

     3.19 Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the
knowledge of Parent, threatened against or affecting Parent or its properties,
assets or business. Parent is not in default with respect to any order, writ,
judgment, injunction, decree, determination or award of any court or any
governmental agency or instrumentality or arbitration authority.

     3.20 Obligations to or by Stockholders. Except as disclosed in the Parent
SEC Documents or on Schedule 3.20, the Parent has no liability or obligation or
commitment to any stockholder of Parent or any Affiliate or “associate” (as such
term is defined in Rule 405 under the Securities Act) of any stockholder of
Parent, nor does any stockholder of Parent or any such Affiliate or associate
have any liability, obligation or commitment to Parent.

     3.21 Material Contracts. Parent has provided to the Company, prior to the
date of this Agreement, true, correct and complete copies of each written
material Parent contract, including each amendment, supplement and modification
thereto.

     3.22 Employees. Except as disclosed in the Parent SEC Documents, Parent has
no employees, independent contractors or other Persons providing services to it.
Except as would not have a Material Adverse Effect, Parent is in full compliance
with all relevant laws regarding employment, wages, hours, benefits, equal
opportunity, collective bargaining, the payment of Social Security and other
taxes, occupational safety and health and plant closing. Parent is not liable
for the payment of any compensation, damages, taxes, fines, penalties or other
amounts, however designated, for failure to comply with any of the foregoing
laws. No director, officer or

21

--------------------------------------------------------------------------------

 


employee of Parent is a party to, or is otherwise bound by, any contract
(including any confidentiality, non-competition or proprietary rights agreement)
with any other party that in any way adversely affects or will materially affect
(a) the performance of his or her duties as a director, officer or employee of
Parent or (b) the ability of Parent to conduct its business. Except as set forth
in the Parent SEC Documents, each employee of Parent is employed on an at-will
basis and Parent does not have any contract with any of its employees which
would interfere with its ability to discharge its employees.

     3.23 Interested Party Transactions. Except as disclosed in Schedule 3.23,
no officer, director or stockholder of Parent or any Affiliate or “associate”
(as such term is defined in Rule 405 of the Commission under the Securities Act)
of any such party, has or has had, either directly or indirectly, (a) an
interest in any Person which (a) furnishes or sells services or products which
are furnished or sold or are proposed to be furnished or sold by Parent, or (b)
purchases from or sells or furnishes to, or proposes to purchase from, sell to
or furnish Parent any goods or services; or (b) a beneficial interest in any
contract or agreement to which Parent is a party or by which it may be bound or
affected.

     3.24 Governmental Inquiries. Parent has provided to the Company a copy of
each material written inspection report, questionnaire, inquiry, demand or
request for information received by Parent from any governmental authority, and
Parent’s response thereto, and each material written statement, report or other
document filed by Parent with any governmental authority.

     3.25 Bank Accounts and Safe Deposit Boxes. Schedule 3.25 discloses the
title and number of each bank or other deposit or financial account, and each
lock box and safety deposit box used by Parent, the financial institution at
which that account or box is maintained and the names of the persons authorized
to draw against the account or otherwise have access to the account or box, as
the case may be.

     3.26 Intellectual Property. Parent does not own, use or license any
Intellectual Property in its business as presently conducted, except as set
forth in Schedule 3.26.

     3.27 Parent has no stock option plans except the Clear System Recycling,
Inc. 2012 Incentive Compensation Plan (the “Parent Incentive Plan”), which will
be adopted prior to the Closing. Parent has made no grants under the Parent
Incentive Plan. Parent has no employee benefit plans or arrangements covering
their present and former employees or providing benefits to such persons in
respect of services provided to Parent. Neither the consummation of the
transactions contemplated hereby alone, nor in combination with another event,
with respect to each director, officer, employee and consultant of Parent, will
result in (a) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from Parent, (b) any
increase in the amount of compensation or benefits payable to any such
individual or (c) any acceleration of the vesting or timing of payment of
compensation payable to any such individual. No agreement, arrangement or other
contract of Parent provides benefits or payments contingent upon, triggered by,
or increased as a result of a change in the ownership or effective control of
Parent.

22

--------------------------------------------------------------------------------

 


     3.28 No representation or warranty by Parent herein and no information
disclosed in the schedules or exhibits hereto by Parent when considered as a
whole together with all other information furnished to the Company contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein misleading.

ARTICLE 4
ADDITIONAL AGREEMENTS

     4.1 Within four (4) business days following the execution hereof, the
Parent shall prepare file with the U.S. Securities and Exchange Commission a
Current Report on Form 8-K disclosing the entry into this Agreement under Item
1.01 thereof.

     4.2 The Company and Parent shall each afford to the other and to the
other’s accountants, counsel and other representatives full access, during
normal business hours throughout the period prior to the Closing, and subsequent
to the Closing until all pre-Closing filing requirements are met, solely for the
purposes of filing any documents required to be filed with the Commission, to
all of its properties, books, contracts, commitments and records (including but
not limited to tax returns) and during such period, each shall furnish promptly
to the other all information concerning its business, properties and personnel
as such other party may reasonably request, provided that no investigation
pursuant to this Article shall affect any representations or warranties made
herein. Each party shall hold, and shall cause its employees and agents to hold,
in strict confidence, all such information (other than such information which:
(i) is already in such party’s possession; (ii) becomes generally available to
the public other than as a result of a disclosure by such party or its
directors, officers, managers, employees, agents or advisors; or (iii) becomes
available to such party on a non-confidential basis from a source other than a
party hereto or its advisors provided that such source is not known by such
party to be bound by a confidentiality agreement with or other obligation of
secrecy to a party hereto or another party until such time as such information
is otherwise publicly available; provided, however, that (A) any such
information may be disclosed to such party’s directors, officers, employees and
representatives of such party’s advisors who need to know such information for
the purpose of evaluating the transactions contemplated hereby (it being
understood that such directors, officers, employees and representatives shall be
informed by such party of the confidential nature of such information), (B) any
disclosure of such information may be made as to which the party hereto
furnishing such information has consented in writing, and (C) any such
information may be disclosed pursuant to a judicial, administrative or
governmental order or request; provided, however, that the requested party will
promptly so notify the other party so that the other party may seek a protective
order or appropriate remedy and/or waive compliance with this Agreement and if
such protective order or other remedy is not obtained or the other party waives
compliance with this provision, the requested party will furnish only that
portion of such information which is legally required and will exercise its best
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the information furnished). If this
Agreement is terminated, each party will deliver to the other all documents and
other materials (including copies) obtained by such party or on its behalf from
the other party as a result of this Agreement or in connection herewith, whether
so obtained before or after the execution hereof.

23

--------------------------------------------------------------------------------

 


     4.3 Subject to the terms and conditions herein provided, each of the
parties hereto agrees to use its commercially reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
In order to obtain any necessary governmental or regulatory action or
non-action, waiver, consent, extension or approval, each of Parent and the
Company agrees to take all reasonable actions and to enter into all reasonable
agreements as may be necessary to obtain timely governmental or regulatory
approvals and to take such further action in connection therewith as may be
necessary. In case at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, the proper officers
and/or directors of Parent and the Company shall take all such necessary action.

     4.4 No party shall issue any press release or public announcement
pertaining to the Exchange that has not been agreed upon in advance by Parent
and the Company, except as Parent reasonably determines to be necessary in order
to comply with the rules of the Commission or of the principal trading exchange
or market for Parent Common Stock and after reasonable advance notice to the
Company.

     4.5 At the Closing, Parent shall accept the resignations of the current
officers and directors of Parent as provided by Section 5.3(i) hereof, and shall
increase the size of the Board of Directors of Parent to five (5) directors and
cause the existing directors of the Company to be elected to the Board of
Directors of Parent.

     4.6 Immediately prior to the Closing, Parent shall take all required legal
actions to change its corporate name to “Masterpiece Holdings, Inc.” by means of
an amendment to its Articles of Incorporation.

     4.7 At the Closing, each of Mark Ghiglieri and Kenneth Kepp will enter into
Executive Employment Agreements with Parent or Masterpiece Nevada to serve in
the respective positions of Chief Executive Officer and President and Chief
Financial Officer, respectively, through at least December 31, 2014.

     4.8 Simultaneously with the Closing, the Parent shall cause 23,000,000
shares of its issued and outstanding common stock to be cancelled.

     4.9 Each party to this Agreement will pay all costs and expenses (including
the fees and disbursements of legal counsel, its accountants, third party fees,
and other advisers) it incurs in connection with the negotiation, preparation
and execution of this Agreement and the transactions contemplated by this
Agreement (whether such payables are received prior to or after Closing).

ARTICLE 5
CLOSING; DELIVERIES

     5.1 Closing Date. Subject to the terms and conditions set forth herein, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place on September 30, 2012, or on such other date agreed upon orally or in
writing by the parties (the “Closing Date”). All proceedings to be taken and all
documents to be executed at the Closing,

24

--------------------------------------------------------------------------------

 


including those in connection with this Agreement, shall be deemed to have been
taken, delivered and executed simultaneously, and no proceeding shall be deemed
taken nor documents deemed executed or delivered until all have been taken,
delivered and executed. The Closing shall occur via the exchange of documents
and signatures at the offices of Synergy Law Group, LLC, 730 W. Randolph Street,
6th Floor, Chicago, IL 60661. At the Closing, Parent shall present to the
Transfer Agent for delivery to each Stockholder the certificate representing the
Parent Common Stock to be issued to them in accordance herewith. Such
presentment for delivery shall be against delivery to Parent of the
certificates, opinions, agreements and other instruments referred to in Section
6.2 below. Parent will deliver at such Closing to the Company the officers’
certificate, agreements, instruments and opinion referred to in Section 5.3
below. All of the other documents and certificates and agreements referenced in
this Article will also be executed as described therein. The Company and the
Parent may waive compliance with any of the closing deliveries specified in this
Article. At or immediately following the Closing, the Parent shall cause to be
delivered to the Company all records and documents relating to the Parent which
the Parent possesses, including, without limitation, books, records, government
filings, tax returns, charter documents, corporate records, stock record books,
consent decrees, orders, and correspondence, director and stockholder minutes
and resolutions, stock ownership records, financial information and records,
electronic files containing any financial information and records, and other
documents associated with Parent. Should the Closing not occur within ninety
(90) days following execution of this Agreement, Parent or Company may terminate
this Agreement.

     5.2 Closing Deliveries of the Company. At Closing, the Company shall
deliver the following documents to Parent: (a) A certificate, dated the Closing
Date, executed on behalf of the Company by each of their Chief Executive Officer
and President, certifying the following: (i) the representations and warranties
of each Company under this Agreement are true and correct in all material
respects on the Closing Date;

     (ii) the Company has performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it on or before the Closing Date; and (iii) there does not
exist on the Closing Date any Default or Event of Default or any event or
condition that, with the giving of notice or lapse of time, or both, would
constitute a Default or Event of Default, and since the Balance Sheet Date,
there has been no change that has or will have a Material Adverse Effect on such
Company, except as a result of the transactions contemplated by this Agreement.

     (b) A certificate, dated the Closing Date, executed by the Company’s
Secretary, certifying that: (i) all consents, authorizations, orders and
approvals of, and filings and registrations with, any court, governmental body
or instrumentality that are required for the execution and delivery of this
Agreement and the consummation of the Merger and exchange shall have been duly
made or obtained, and all material consents by

25

--------------------------------------------------------------------------------

 


third parties that are required for the Merger and exchange have been obtained;
and (ii) no action or proceeding before any court, governmental body or agency
has been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, this Agreement or the carrying out of
the transactions contemplated by this Agreement.

     (c) Copies of resolutions of the Board of Directors, certified by the
Secretary of the Company, authorizing and approving the execution, delivery and
performance of this Agreement and all other documents and instruments to be
delivered pursuant hereto.

     (d) A certificate of incumbency executed by the Secretary of the Company
certifying the names, titles and signatures of the officers authorized to
execute this Agreement and any documents referred to herein, and further
certifying that the Articles of Incorporation and By-laws of the Company
delivered to Parent at the time of the execution of this Agreement have been
validly adopted and have not been amended or modified.

     (e) All written consents, satisfactory in form and substance to Parent,
from each party to the leases, contracts, instruments and other documents listed
in Schedule 2.13(a) through Schedule 2.13(d) as necessary to consent to the
change in ownership upon the effectiveness of the Merger and exchange, of all of
the rights and interests of the Company in and to such leases, contracts,
instruments and documents, except to the extent the failure to so obtain such
consents could not reasonably be expected to have a Material Adverse Effect.

     (f) Evidence as of a recent date of the good standing and existence of the
Company issued by the Secretary of State of the State of Oregon and evidence
that the Company is qualified to transact business as a foreign corporation and
is in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by it or the
nature of its activities makes such qualification necessary.

     (g) The Company’s (i) audited consolidated balance sheet (the “Balance
Sheet”) as of December 31, 2011 (the “Balance Sheet Date”) and audited
consolidated statements of operations, changes in stockholders’ equity and cash
flows for the year ended December 31, 2011, together with the related
independent auditors’ report of LBB & Associates, Ltd., LP and (ii) unaudited
balance sheets and related unaudited income and unaudited statements of cash
flow for the interim period ending June 30, 2012. Such financial statements (i)
are in accordance with the books and records of the Company, (ii) present fairly
in all material respects the financial condition of the Company at the dates
therein specified and the results of their operations and changes in financial
position for the periods therein specified and (iii) have been prepared in all
material respects in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a basis consistent with prior accounting periods.

     (h) A certificate that the Company has no material obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to

26

--------------------------------------------------------------------------------

 


become due), arising out of any transaction entered into at or prior to the
Closing, except (a) as disclosed by schedule, (b) to the extent set forth on or
reserved against in the Balance Sheet or the Notes to the Financial Statements,
(c) current liabilities incurred and obligations under agreements entered into
in the usual and ordinary course of business since the Balance Sheet Date, none
of which (individually or in the aggregate) have a Material Adverse Effect, and
(d) by the specific terms of any written agreement, document or arrangement
identified in the Schedules hereto or which are not required to be disclosed
thereby.

     (i) A certificate from the Company that since the Balance Sheet Date,
except as disclosed by schedule, the Company has not (a) incurred any debts,
obligations or liabilities, absolute, accrued, or, to the Company’s knowledge,
contingent, whether due or to become due, except for fees, expenses and
liabilities incurred in connection with the Merger and related transactions, and
current liabilities incurred in the usual and ordinary course of business, (b)
discharged or satisfied any Liens other than those securing, or paid any
obligation or liability other than, current liabilities shown on the Balance
Sheet and current liabilities incurred since the Balance Sheet Date, in each
case in the usual and ordinary course of business, (c) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, other than in the
usual and ordinary course of business, (d) sold, transferred or leased any of
its assets, except in the usual and ordinary course of business, (e) cancelled
or compromised any debt or claim, or waived or released any right, of material
value, (f) suffered any physical damage, destruction or loss (whether or not
covered by insurance) which could reasonably be expected to have a Material
Adverse Effect, (g) entered into any transaction other than in the usual and
ordinary course of business, (h) encountered any labor union difficulties, (i)
made or granted any wage or salary increase or made any increase in the amounts
payable under any profit sharing, bonus, deferred compensation, severance pay,
insurance, pension, retirement or other employee benefit plan, agreement or
arrangement, other than in the ordinary course of business consistent with past
practice, or entered into any employment agreement, (j) issued or sold any
shares or other securities or granted any options (including employee options),
warrants or other rights with respect thereto, (k) declared or paid any
dividends on or made any other distributions with respect to, or purchased or
redeemed, any of its outstanding shares, (l) suffered or experienced any change
in, or condition affecting, the financial condition of the Company other than
changes, events or conditions in the usual and ordinary course of its business,
none of which (either by itself or in conjunction with all such other changes,
events and conditions) could reasonably be expected to have a Material Adverse
Effect, (m) made any change in the accounting principles, methods or practices
followed by it or depreciation or amortization policies or rates theretofore
adopted, (n) made or permitted any amendment or termination of any material
contract, agreement or license to which it is a party which has a Material
Adverse Effect, (o) suffered any material loss not reflected in the Balance
Sheet or its statement of operations for the period ended on the Balance Sheet
Date, (p) paid, or made any accrual or arrangement for payment of, bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer, director, employee, stockholder or consultant, (q)
made or agreed to make any charitable contributions or incurred any non-business
expenses in excess of $25,000 in the aggregate, or (r) entered into any
agreement, or otherwise obligated itself, to do any of the foregoing.

27

--------------------------------------------------------------------------------

 


     (j) An opinion of Synergy Law Group, counsel for the Company, to the effect
as set forth in Exhibit C hereto.

(k) Such additional supporting documentation and other information with respect
to the transactions contemplated hereby as Parent or its counsel may reasonably
request.

     5.3 Deliveries of Parent. At Closing, Parent and Merger Sub shall deliver
the following documents to the Company:

     (a) Certificate, dated the Closing Date, executed on behalf of the Parent
and Merger Sub by their Chief Executive Officer or other duly authorized
officers, certifying the following: (i) the representations and warranties of
Parent and Merger Sub under this Agreement are true and correct in all material
respects on the Closing Date; (ii) Parent and Merger Sub have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by them on or before the Closing
Date; and (iii) there does not exist on the Closing Date any Default or Event of
Default or any event or condition, that with the giving of notice or lapse of
time, or both, would constitute a Default of Event of Default, and since the
Parent Balance Sheet Date, there has been no change that has or will have a
Material Adverse Effect on the Parent.

     (b) An opinion of Pearlman & Schneider LLP, counsel for Parent and Merger
Sub, to the effect set forth in Exhibit D hereto.

     (c) Certificates, dated the Closing Date, executed by the Secretary of the
Parent and the Secretary of Merger Sub, certifying that: (i) all consents,
authorizations, orders and approvals of, and filings and registrations with, any
court, governmental body or instrumentality that are required for the execution
and delivery of this Agreement and the consummation of the Merger and exchange
shall have been duly made or obtained, and all material consents by third
parties required for the Merger and exchange have been obtained; and (ii) no
action or proceeding before any court, governmental body or agency has been
threatened, asserted or instituted to restrain or prohibit, or to obtain
substantial damages in respect of, this Agreement or the carrying out of the
transactions contemplated by this Agreement.

     (d) Copies of resolutions of Parent’s and Merger Sub’s Boards of Directors,
certified by the Secretary, authorizing and approving the execution, delivery
and performance of this Agreement and the transactions contemplated hereby,
including the Merger and exchange and all other documents and instruments to be
delivered by it pursuant hereto.

     (e) Certificates of incumbency executed by the Secretary of Parent and the
Secretary of Merger Sub certifying the names, titles and signatures of the
officers authorized to execute this Agreement and any documents referred to
herein, and further certifying that the Articles of Incorporation and By-laws of
Parent and Merger Sub appended thereto have not been amended or modified.

28

--------------------------------------------------------------------------------

 


     (f) A certificate of the Transfer Agent, certifying as of the business day
prior to the date of the Merger and exchange, a true and complete list of the
names and addresses of the record owners of all of the outstanding shares of
Parent Common Stock, together with the number of shares of Parent Common Stock
held by each record owner.

     (g) A letter from the Transfer Agent setting forth the number of shares of
Parent Common Stock that would be issued and outstanding as of the Closing Date
after taking into consideration the closing of the Merger and exchange
(including the cancellation of the 23,000,000 shares of common stock of the
Company).

  (h) the executed resignation of Arthur John Carter as a director and officer
of Parent.         (i) Evidence as of a recent date of the good standing and
corporate existence

 

of Parent and Merger Sub issued by the Secretary of State of the State of Nevada
and evidence that the Parent and Merger Sub are qualified to transact business
as foreign corporations and are in good standing in each state of the United
States and in each other jurisdiction where the character of the property owned
or leased by them or the nature of their activities makes such qualification
necessary.

     (j) Such additional supporting documentation and other information with
respect to the transactions contemplated hereby as the Company or its counsel
may reasonably request.

ARTICLE 6
DEFINITIONS

     Unless the context otherwise requires and in addition to any terms defined
elsewhere in this Agreement, the terms defined in this Article shall have the
meanings herein specified for all purposes of this Agreement, applicable to both
the singular and plural forms of any of the terms herein defined.

     “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.

“Agreement” shall mean this Agreement.

     “Balance Sheet” and “Balance Sheet Date” shall have the meanings assigned
to such terms in Section 5.2(g) hereof.

“Certificates” shall have the meaning assigned thereto in Section 1.4(b) hereof.

     “Closing” and “Closing Date” shall have the meanings assigned to such terms
in Section 6.1 hereof.

“Code” shall have the meaning assigned to it in the recitals.

“Commission” shall mean the U.S. Securities and Exchange Commission.

29

--------------------------------------------------------------------------------

 


“Company” shall mean Masterpiece Investments Corp., an Oregon corporation.
“Company Common Stock” shall have the meaning assigned to it in the recitals.

     “Company Common Stock Certificate” shall have the meaning assigned to it in
Section 1.5(c).

     “Default” shall mean a default or failure in the due observance or
performance of any covenant, condition or agreement on the part of the Company
to be observed or performed under the terms of this Agreement if such default or
failure in performance shall remain unremedied for ten (10) days after receipt
of written notice of such default.

“Dissenting Shares” shall have the meaning assigned to it in Section 1.7 hereof.

“Dissenting Stockholder” shall have the meaning assigned to it in Section 1.7
hereof. “Effective Time” shall have the meaning assigned to it in Section 1.3
hereof.

“Employee Benefit Plans” shall have the meaning assigned to it in Section 2.17
hereof.

     “Equity Security” shall mean any stock, interest or similar equity security
of an issuer or any security (whether stock or Indebtedness for Borrowed Money)
convertible, with or without consideration, into any stock, interest or similar
equity security, or any security (whether stock or Indebtedness for Borrowed
Money) carrying any warrant, option or right to subscribe to or purchase any
stock, interest or similar equity security, or any such warrant, option or
right.

     “ERISA” shall mean the Employee Retirement Income Securities Act of 1974,
as amended.

“Exchange Agent” shall have the meaning assigned to it in Section 1.9(a) hereof.
“Exchange Ratio” shall have the meaning assigned to it in Section 1.6 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Shares” shall have the meaning assigned to it in Section 1.9(b)
hereof.

     “Event of Default” shall mean (a) the failure of the Company to pay any
Indebtedness for Borrowed Money, or any interest or premium thereon, within five
(5) days after the same shall become due, whether such Indebtedness shall become
due by scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, (b) an event of default under any material agreement or instrument
evidencing or securing or relating to any such Indebtedness, or (c) the failure
of the Company to perform or observe any material term, covenant, agreement or
condition on its part to be performed or observed under any agreement or
instrument evidencing or securing or relating to any such Indebtedness when such
term, covenant or agreement is required to be performed or observed.

30

--------------------------------------------------------------------------------

 


     “GAAP” shall mean generally accepted accounting principles in the United
States, as in effect from time to time.

     "knowledge" and "know" means, when referring to any person or entity, the
actual knowledge of the Chief Executive Officer, President or Chief Financial
Officer or the person or entity of the particular matter or fact with respect to
which it is used, “Indebtedness” shall mean any obligation of the Company which
under generally accepted accounting principles is required to be shown on the
balance sheet of the Company as a liability, excluding however, accounts
payable, accrued expenses and other short term liabilities.

     “Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in
respect of money borrowed including, without limitation, Indebtedness which
represents the unpaid amount of the purchase price of any property and is
incurred in lieu of borrowing money or using available funds to pay such amounts
and not constituting an account payable or expense accrual incurred or assumed
in the ordinary course of business of the Company, (b) all Indebtedness
evidenced by a promissory note, bond or similar written obligation to pay money,
or (c) all such Indebtedness guaranteed by the Company or for which either of
the Company is otherwise contingently liable.

     “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind, including, without limitation, any conditional sale
or other title retention agreement, any lease in the nature thereof and the
filing of or agreement to give any financing statement under the Uniform
Commercial Code of any jurisdiction and including any lien or charge arising by
statute or other law.

     “Masterpiece Nevada” shall mean Masterpiece Investments Corp., a Nevada
corporation which is the surviving entity and new name of the Merger Sub
following the Merger of the Company into the Merger Sub.

“Material Adverse Effect” shall have the meaning assigned to it in Section 2.2
hereof. “Merger” shall mean the merger of the Company with and into the Merger
Sub.

     “Merger Sub” shall mean Clear System Merger Sub, Inc., a Nevada corporation
and wholly-owned subsidiary of Parent.

“NRS” shall mean the Nevada Revised Statutes. “ORS” shall mean the Oregon
Revised Statutes.

“Parent” shall mean Clear System Recycling, Inc., a Nevada corporation.

“Parent Balance Sheet Date” shall have the meaning assigned to it in Section
3.14 hereof.

“Parent Common Stock” shall have the meaning assigned to it in the recitals.

31

--------------------------------------------------------------------------------

 


     “Parent Employee Benefit Plans” shall have the meaning assigned to it in
Section 3.17 hereof.

     “Parent Financial Statements” shall have the meaning assigned to it in
Section 3.11 hereof.

“Parent Incentive Plan” shall have the meaning assigned to it in Section 3.27
hereof. “Parent SEC Documents” shall have the meaning assigned to it in Section
3.10 hereof.

     “Permitted Liens” shall mean (a) Liens for taxes and assessments or
governmental charges or levies not at the time due or in respect of which the
validity thereof shall currently be contested in good faith by appropriate
proceedings; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers’, warehousemen’s, mechanics’,
laborers’, materialmens’ and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings; and (c) Liens incidental to the conduct of the business
of the Company that were not incurred in connection with the borrowing of money
or the obtaining of advances or credits and which do not in the aggregate
materially detract from the value of its property or materially impair the use
made thereof by the Company in its business.

     “Person” shall include all natural persons, corporations, business trusts,
associations, limited liability Company, partnerships, joint ventures and other
entities and governments and agencies and political subdivisions.

“Securities Act” shall mean the Securities Act of 1933, as amended.

     “Stockholder” or “Stockholders” shall mean the holders of common stock of
the Company who are signatories to this Agreement.

     “Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs,
duties, levies, fees, tariffs, imposts, deficiencies and other governmental
charges of any kind whatsoever (including, but not limited to, taxes on or with
respect to net or gross income, franchise, profits, gross receipts, capital,
sales, use, ad valorem, value added, transfer, real property transfer, transfer
gains, transfer taxes, inventory, capital stock, license, payroll, employment,
social security, unemployment, severance, occupation, real or personal property,
estimated taxes, rent, excise, occupancy, recordation, bulk transfer,
intangibles, alternative minimum, doing business, withholding and stamp),
together with any interest thereon, penalties, fines, damages, costs, fees,
additions to tax or additional amounts with respect thereto, imposed by the
United States or other applicable jurisdiction; (b) any liability for the
payment of any amounts described in clause (a) as a result of being a
stockholder of an affiliated, consolidated, combined, unitary or similar group
or as a result of transferor or successor liability, including, without
limitation, by reason of Regulation section 1.1502-6; and (c) any liability for
the payments of any amounts as a result of being a party to any Tax Sharing
Agreement or as a result of any express or implied obligation to indemnify any
other Person with respect to the payment of any amounts of the type described in
clause (a) or (b).

32

--------------------------------------------------------------------------------

 


     “Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.

     “Transfer Agent” means Island Stock Transfer Company, Parent’s transfer
agent and registrar.

ARTICLE 7
MISCELLANEOUS

7.1 Notices.

     Any notice, request or other communication hereunder shall be given in
writing and shall be served either personally by overnight delivery or delivered
by mail, certified return receipt and addressed to the following addresses:

If to Parent:

Clear System Recycling, Inc. 73 Raymar Place Oakville, Ontario Canada

Attention: Mr. Arthur John Carter, President

 

With a copy to:

If to Merger Sub:

Clear System Merger Sub, Inc. 73 Raymar Place Oakville, Ontario Canada

Attention: Mr. Arthur John Carter, President

 

With a copy to:

Pearlman Schneider LLP 2200 Corporate Boulevard West Suite 210 Boca Raton, FL
33431 Attention: Brian A. Pearlman, Esq.

 

If to the Company:

Masterpiece Investments Corp. 27929 SW 95th Avenue, Suite 601 Wilsonville, OR
97070 Attention: Mr. Mark Ghiglieri, President

 

With a copy to:

Synergy Law Group

730 West Randolph Street, Suite 600 Chicago, Illinois 60661 Attention: Kristen
A. Baracy

 

     Notices shall be deemed received at the earlier of actual receipt or three
(3) business days following mailing. Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.

33

--------------------------------------------------------------------------------

 


     7.2 Entire Agreement. This Agreement, including the schedules and exhibits
attached hereto and other documents referred to herein, contains the entire
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement supersedes all prior agreements and undertakings between the
parties with respect to such subject matter.

     7.3 Expenses. Each party shall bear and pay all of the legal, accounting
and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.

     7.4 Time. Time is of the essence in the performance of the parties’
respective obligations herein contained.

     7.5 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     7.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and heirs; provided, however, that no Stockholder shall directly or indirectly
transfer or assign any of his or her rights hereunder in whole or in part
without the written consent of the Parent and the Company, which shall not be
unreasonably withheld, and any such transfer or assignment without said consent
shall be void.

     7.7 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto (including all
Stockholders who acquire shares of Parent Common Stock), their successors,
assigns and heirs, and no other Person shall have any right or action under this
Agreement.

     7.8 Counterparts. This Agreement may be executed in one or more
counterparts and by transmission of a digital or facsimile signature, each of
which shall be deemed and accepted as an original, and all of which together
shall constitute a single agreement.

     7.9 Recitals, Schedules and Exhibits. The Recitals, Schedules and Exhibits
to this Agreement are incorporated herein and, by this reference, made a part
hereof as if fully set forth herein.

     7.10 Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.

     7.11 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada. This
Agreement and the transactions contemplated hereby shall be subject to the
exclusive jurisdiction of the courts of the State of Nevada. The parties to this
Agreement agree that any breach of any term or condition of this Agreement or
the transactions contemplated hereby shall be deemed to be a breach occurring

34

--------------------------------------------------------------------------------

 


in the State of Nevada by virtue of a failure to perform an act required to be
performed in the State of Nevada. The parties to this Agreement irrevocably and
expressly agree to submit to the jurisdiction of the courts of the State of
Nevada for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby, or any judgment entered by any court in prospect hereof brought in the
State of Nevada and further irrevocably waive any claim that any suit, action or
proceeding brought in the State of Nevada has been brought in an inconvenient
forum. With respect to any action before the above courts, the parties hereto
agree to service of process by certified or registered United States mail,
postage prepaid, addressed to the party in question.

     7.12 Amendment of Agreement. This Agreement may be amended or modified at
any time in all respects by an instrument in writing executed by Parent and the
Company, provided that any amendment that materially and adversely affects the
rights or changes the obligation of any Stockholder (as opposed to the Company)
shall require the consent of any such Stockholder.

     7.13 Survival of Representations and Warranties. The representations and
warranties of the parties made in Articles 2 and 3 of this Agreement shall
survive six (6) months beyond the Closing. This Section shall not limit any
claim for fraud based on such representations and warranties. Nothing in this
Section shall impair or alter any covenant or agreement of the parties which by
its terms contemplates performance after the Closing.

(Signature Page Follows)

35

--------------------------------------------------------------------------------

 

[clsrmergeragreementx39x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx40x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx41x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx42x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx43x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx44x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx45x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx46x1.jpg]


--------------------------------------------------------------------------------

 

[clsrmergeragreementx47x1.jpg]
